DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-5, drawn to a high strength steel sheet.
Group II, claim(s) 6, 7, drawn to a high strength steel sheet with a galvanized layer or a zinc alloy plated layer.
Group III, claim(s) 8-11, drawn to a manufacturing method of the high-strength steel sheet.
Group IV, claim(s) 12-14, 16, 17 drawn to a manufacturing method of a high strength steel sheet with a galvanized layer or a zinc alloy plated layer.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of the high-strength steel sheet of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Liu  et al. (CN 101768703 B google machine translation printed on July 26, 2022 provided by the examiner herein, original provided by the examiner as well, of reference for figure images), hereinafter Liu.  Liu teaches a high strength line steel of a composition in weight percent of Si: 0.22-0.29%, 1.6-1.9% Mn, 0-0.002% S, 0-0.012% P, 0-0.045% Al, 0.02-0.06% C and the balance Fe (Abstract).  Regarding O, Liu is silent to the presence of this element, such that it is not considered to be present in an appreciable amount; therefore, it is considered to be present in an amount within, or at least overlapping, applicants proposed claim proportions, which include 0.  The compositional proportions for Si, Mn, P, S, Al, N and Fe disclosed by Liu overlap applicants claimed proportions and equation and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Liu including those proportions, which satisfy the presently claimed compositional requirements for Si, Mn, P, S, Al, N and Fe, and the equation.  Regarding the content of C, it is less than half the compositional range difference of 0.05% of Titanium Metals Corp. of America v. Banner, and a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05 I).  
Liu further teaches in volume percent of the steel (including the claimed region of claim 1) of 68-81% acicular ferrite, bainite of 2-30% and 2-20% MA islands (martensite/residual austenite) (i.e. 0-28% may comprise aggregated ferrite/pearlite/cementite other materials) (Pg. 2 [9]), where MA islands and bainite are the hard structures (Pg. 2 [17]).  The microstructural proportions disclosed by Liu overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Liu including those proportions, which satisfy the presently claimed microstructural proportions.
	Liu additionally teaches figure 5 is the metallographic structure of invention 4, which falls within the above descriptions (Pg. 2 Description of drawings; Pg. 3 Embodiment 4).  Figure 5 shows regions wherein an average aspect ratio of a hard region (light color) having an equivalent circle diameter of 1.5 microns or more is 2.0 or more, and an average aspect ratio of a hard region having an equivalent circle diameter of less than 1.5 microns is less than 2.0 (for example the 10x10 micron square in the top left image of the figure).  Figure 5 further shows a region having an average number density per unit area of the hard region having an equivalent circle diameter of less than 1.5 microns is equal to or more than 1010 pieces/m2 (or 1 per 10 microns square) (for example the 10x10 micron square in the top left image of the figure), and number densities of the island-shaped hard structures in an area of at least 5.0 x 10-10 m2 in each of three view fields is obtained, a ratio between a maximum number density, and a minimum number density is 2.5 or less (for example the same view field or ones only slightly adjusted to result in the same number density could be chosen for a ratio of ~1).  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6am-3:30pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A CHRISTY/Examiner, Art Unit 1784